Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 1 of 7 PageID #: 458



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
JESSICA ROGER,

                                Plaintiff,              MEMORANDUM & ORDER
                                                        13-CV-5290(JS)(ARL)
              -against–

COUNTY OF SUFFOLK, SUFFOLK COUNTY
POLICE DEPARTMENT, POLICE OFFICER
FRANK SANTANELLO in his individual
and official capacities, JOHN DOE
OFFICERS 1-10,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Frederick K. Brewington, Esq.
                    Tricia Sophia Lindsay, Esq.
                    Law Offices of Frederick K. Brewington
                    556 Peninsula Boulevard
                    Hempstead, New York 11550

For Defendants:           Arlene S. Zwilling, Esq.
                          Suffolk County Attorney
                          H. Lee Dennison Building-Fifth Floor
                          100 Veterans Memorial Highway
                          P.O. Box 6100
                          Hauppauge, New York 11788-0099

SEYBERT, District Judge:

              In this Section 1983 action stemming from her 2012

arrest, Plaintiff Jessica Roger brings several claims against the

County   of    Suffolk    and   related   defendants.    (Compl.,    D.E.   1.)

Defendants     now   move   for   partial    summary    judgment    dismissing

Plaintiff’s malicious prosecution claim.               (Def. Mot., D.E. 54;

Def. Br., D.E. 54-1; Pl. Opp., D.E. 55; Def. Reply, D.E. 56.)               For

the following reasons, Defendants’ motion is GRANTED.
Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 2 of 7 PageID #: 459



                                                                  BACKGROUND

I.         Factual Background1

                             On September 23, 2012, defendant Police Officer Frank

Santanello responded to Plaintiff’s home after she called 911

following                      an         altercation            at   a       party   she   was   hosting.   (Pl.

Counterstmt. ¶¶ 1-5.)                                          Santanello ultimately charged2 Plaintiff

with two misdemeanors of obstructing governmental administration

(N.Y. PENAL LAW § 195.05), resisting arrest (N.Y. PENAL LAW § 205.30),

and a violation of harassment (N.Y. PENAL LAW § 240.26) (Def. Stmt.

¶ 1.)              On April 7, 2016, all these charges were dismissed pursuant

to New York’s speedy trial statute (N.Y. CRIM. PROC. LAW § 30.30.

(Def. Stmt. ¶ 2.)

                                                                  DISCUSSION

I.            Legal Standard

              A.         Summary Judgment





1 The facts are drawn from the parties Local Rule 56.1 Statements
(Def. Stmt., D.E. 50-1; Pl. Stmt. & Counterstmt., D.E. 50-2).
Defendants’ statement consists of two paragraphs regarding the
date Plaintiff was charged and the date the charges were
dismissed. Plaintiff, endeavoring to “demonstrate the level and
complexity of the disputed issues which permeate this case,”
(Pl. Stmt. ¶ 1) provides 35 paragraphs of material facts in her
counterstatement that Defendants have not disputed.

2 The parties likely dispute the events that occurred prior to
Plaintiff’s arrest. While these disputes are relevant to the
other causes of action in the Complaint, the Court finds that
they are not necessary to resolve this partial motion.
                                                                          2

Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 3 of 7 PageID #: 460



            Summary   judgment     will      be   granted   where   the   movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).        A genuine factual issue exists where “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”         Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).                  Here,

the parties agree on the relevant material facts, but dispute the

applicable legal standard for a “favorable termination” in the

context of a Section 1983 malicious prosecution claim.

      B.   Malicious Prosecution

            A claim for malicious prosecution under Section 1983 has

four elements: “(1) the initiation or continuation of a criminal

proceeding; (2) termination of the proceeding in the plaintiff’s

favor; (3) lack of probable cause for commencing the proceeding;

and (4) actual malice as a motivation for the defendants’ actions.”

Jones v. City of N.Y., No. 19-CV-9126, 2019 WL 6529303, at *3–4

(S.D.N.Y. Dec. 3, 2019) (citing Murphy v. Lynn, 118 F.3d 938, 947

(2d Cir. 1997).       The only dispute here is over the “favorable

termination” element.

            “To   state   a    claim   for    malicious     prosecution   under

Section 1983, a plaintiff must ‘show that the underlying criminal

proceeding ended in a manner that affirmatively indicates [her]

innocence.’”      Hagans v. Nassau Cty. Police Dep’t, No. 18-CV-1918,

                                       3

Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 4 of 7 PageID #: 461



2020 WL 1289529, at *6 (E.D.N.Y. Mar. 18, 2020) (quoting Lanning

v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018).               “Thus,

where a dismissal in the interest of justice leaves the question

of guilt or innocence unanswered, it cannot provide the favorable

termination required as the basis for that claim.”              Id. (internal

quotation marks and citations omitted).

            The   favorable    termination    “element     is   defined    more

narrowly in the context of malicious prosecution claims brought

under § 1983 than those brought under New York state law.”            Nelson

v. City of N.Y., No. 18-CV-4636, 2019 WL 3779420, at *11 (S.D.N.Y.

Aug. 9, 2019) (noting that for a claim under New York state law,

“‘any termination . . . qualifies as a favorable termination, so

long as the circumstances surrounding the termination are not

inconsistent      with   the   innocence    of     the   accused’”   (quoting

Cantalino v. Danner, 96 N.Y.2d 391, 395, 754 N.E.2d 164, 167

(2001)).    And “[u]nder New York law, a dismissal on speedy trial

grounds, where the circumstances are otherwise not inconsistent

with a plaintiff’s innocence, has long been established to be a

favorable termination.”        Id.

            The   Second   Circuit    has    not    squarely    resolved    the

question, however, and after its recent Lanning decision, courts

in this Circuit have disagreed as to whether a speedy trial

dismissal constitutes a favorable termination.            Compare Alvarez v.

Peters, No. 19-CV-6789, 2020 WL 1808901, at *1 n.5 (E.D.N.Y.

                                      4

Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 5 of 7 PageID #: 462



Apr. 9, 2020) (“a speedy trial dismissal constitutes a favorable

termination for purposes of a Section 1983 malicious prosecution

claim”)      and   Nelson,     2019   WL    3779420         at   *12   (“[t]here      are,

nonetheless, strong indications in Lanning that the Second Circuit

would regard a dismissal under the state speedy trial provision as

a favorable termination under § 1983”) with Thompson v. City of

N.Y., No. 17-CV-3064, 2019 WL 162662, at *4 (S.D.N.Y. Jan. 10,

2019) (“[t]he dismissal of [the plaintiff’s] case on speedy trial

grounds does not affirmatively indicate his innocence, as required

under Section 1983”) and Roman v. City of N.Y., No. 17-CV-2697,

2020 WL 1516336, at *9 (S.D.N.Y. Feb. 4, 2020), R&R adopted, 2020

WL 1503639 (recommending dismissal of claim on summary judgment

because “[t]ermination of proceedings due to the expiration of

time    on   speedy    trial    grounds         is    not   a    termination     in   the

plaintiff’s favor for the purposes of a malicious prosecution

claim.”).          Defendant    argues      that       Plaintiff’s      speedy     trial

dismissal is not a favorable termination, and Plaintiff contends

that it is.

              This Court agrees with the line of cases holding that a

speedy trial dismissal is not a favorable termination because it

“does   not    affirmatively      indicate           [Plaintiff’s]      innocence,     as

required under Section 1983.”              Jamison v. Cavada, No. 17-CV-1764,

2019 WL 6619328, at *5 (S.D.N.Y. Dec. 5, 2019) (The “[p]laintiff

cannot demonstrate that the proceedings were terminated in his

                                            5

Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 6 of 7 PageID #: 463



favor and, as a result, has failed to make a showing sufficient to

establish the existence of an element essential to his malicious

prosecution claim. Thus, Defendant is entitled to summary judgment

as a matter of law as to this claim.”).              In Lanning, the Second

Circuit    confirmed         the   distinction     between    the   favorable

termination element in New York state claims and Section 1983

claims.    While, as stated earlier, New York simply requires a

termination not inconsistent with a plaintiff’s innocence, federal

law requires the opposite: a termination in a manner indicative of

innocence.    Lanning, 908 F.3d at 25.

             New    York’s    speedy   trial     statute   does   not   mandate

dismissal of an action when a defendant is demonstrably innocent-

-it requires dismissal where the prosecution is not ready for trial

within certain specified time periods.              If the prosecution does

not comply with the statute, its case will be dismissed even as to

the most guilty defendant.             See generally N.Y. CRIM. PROC. LAW

§ 30.30; Smith-Hunter v. Harvey, 95 N.Y.2d 191, 198, 734 N.E.2d

750, 755 (2000) (in holding that New York merely requires a

termination not inconsistent with innocence, noting that “[t]he

CPL 30.30 dismissal was sought and granted as a matter of statutory

right based on the prosecutor’s inaction.”).                  Accordingly, a

dismissal on these grounds does not satisfy the federal requirement

that a prosecution is “terminated in a manner indicating [ ]

innocence.”        Id. at 29.      Plaintiff has not thus satisfied the

                                        6

Case 2:13-cv-05290-JS-ARL Document 57 Filed 04/29/20 Page 7 of 7 PageID #: 464



“favorable    termination”    requirement     here,   and   Defendants    are

entitled to summary judgment on her malicious prosecution claim.

                                 CONCLUSION

             For the foregoing reasons, Defendants’ partial summary

judgment motion (D.E. 54) is GRANTED.              Plaintiff’s malicious

prosecution claims are DISMISSED with prejudice. The parties shall

advise Magistrate Judge Arlene R. Lindsay within thirty (30) days

of the date of this Order whether they desire another settlement

conference and the parties shall abide by all pretrial deadlines

set by the Court.



                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.

Dated:       April   29 , 2020
             Central Islip, New York




                                      7

